Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This application is a continuation of 15836302 (filed 12/08/2017, now U.S. Patent #10362622), which is a continuation of 15182218 (filed 06/14/2016, now U.S. Patent #9844093), which further is a continuation of 15049922 (filed 02/22/2016, now U.S. Patent #9374816), which further is a continuation of 12256964 (filed 10/23/2008, now U.S. Patent #9271280), which claims priority from provisional application 60982528 (filed 10/25/2007) and provisional application 61018567 (filed 01/02/2008).
Applicant filed a Terminal Disclaimer (TD) on 07/01/2021.  The TD was approved on 07/06/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 10-11, 15-16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pirskanen et al. (WO 2009019198 A1, hereinafter Pirskanen, NOTE: the corresponding U.S. application publication US 20100285791 A1 is currently being used for rejection citation purposes), in view of Lohr et al. (US 20070047451 A1, hereinafter Lohr).

Regarding claim 1, Pirskanen teaches a method implemented by a Node-B comprising (in general, see fig. 3, 4, and 5 and their corresponding paragraphs at least 121-152 in which the “second embodiment” is taught; see also the “third embodiment” and its corresponding paragraphs, which would also be relevant, for additional background information): 

wherein the enhanced MAC-e entity in the Node-B operates with an enhanced MAC-es entity in the RNC (see at least fig. 5 and para. 141, e.g. n MAC-es entities for CCCH reception are pre-configured in the RNC for a Node B), 
wherein the Node-B and the RNC transmit data on a common transport channel using an lub flow (see at least fig. 5 and para. 141, e.g. for each MAC-es entity for CCCH reception there is one lub transport bearer pre-configure); and
transmitting data from the enhanced MAC-e entity to a wireless transmit receive unit (WTRU) over the forward access channel (see at least para. 137 in view of para. 133-136, e.g. in CELL_FACH, a dedicated UE id, MAC-es entity and lub data transport channel(s) are configured).
Pirskanen differs from the claim, in that, it does not specifically disclose wherein the enhanced MAC-e entity in the Node-B and the enhanced MAC-es entity in the RNC operate as common entities associated with the WTRU, wherein the common entities are not associated with any other WTRU; which are well known in the art and commonly used for improving coverage and throughput as well as reducing transmission delays.
Lohr, for example, from the similar field of endeavor, teaches known or similar mechanism such that wherein the enhanced MAC-e entity in the Node-B and the enhanced MAC-es entity in the RNC operate as common entities associated with the Lohr into the method of Pirskanen for improving coverage and throughput as well as reducing transmission delays.

Regarding claim 2, Pirskanen in view of Lohr teaches the enhanced MAC-e entity includes a controller, a de-multiplexor, and a hybrid automatic repeat request (HARQ) entity.  (Pirskanen, see at least fig. 5, e.g. MAC-e functional blocks)

Regarding claim 5, Pirskanen in view of Lohr teaches the enhanced MAC-e entity is a dedicated enhanced MAC-e entity maintained for the WTRU in communication with the Node-B.  (Pirskanen, see at least para. 122 and fig. 5, e.g. MAC-e per UE)

Regarding claims 6, 7, and 10, these claims are rejected for the same reasoning as claims 1, 2, and 5, respectively, except each of these claims is in apparatus claim format.
To be more specific, Pirskanen in view of Lohr also teaches a same or similar apparatus with processor and transceiver (Pirskanen, see at least fig. 1 and para. 9-10), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 11, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 11 performs reverse procedures of those of claim 1; more specifically, it would be the RNC performs the reverse receiving from and transmitting to the Node-B of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claim 15, Pirskanen in view of Lohr teaches the enhanced MAC-es entity is a dedicated enhanced MAC-es entity maintained for the WTRU.  (Pirskanen, see at least para. 122 and fig. 5, e.g. MAC-e/MAC-es per UE)

Regarding claims 16, and 20, these claims are rejected for the same reasoning as claims 11, and 15, respectively, except each of these claims is in apparatus claim format.
To be more specific, Pirskanen in view of Lohr also teaches a same or similar apparatus with processor and transceiver (Pirskanen, see at least fig. 1 and para. 9-10), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Claims 12 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pirskanen in view of Lohr, as applied to claims 11 and 16 above, and further in view of Kwak et al. (US 20050053035 A1, hereinafter Kwak).

Regarding claim 12, Pirskanen in view of Lohr teaches the enhanced MAC-es entity includes a disassembler, a reordering and queue distribution entity, a reordering entity, a reassemble.  (Pirskanen, see at least fig. 5, e.g. MAC-es functional blocks)
Pirskanen in view of Lohr differs from the claim, in that, it does not specifically disclose cyclic redundancy check (CRC) error detector, which is well known in the art and commonly used for better support high-speed data transmission.
Kwak, for example, from the similar field of endeavor, teaches mechanism of using cyclic redundancy check (CRC) error detector (see at least para. 179-180 of fig. 23, e.g. the ACK/NACK deciders), which would have been obvious to and can be easily adopted by one of ordinary skill in the art to incorporate Kwak into the method of Pirskanen in view of Lohr for better support high-speed data transmission.

Regarding claim 17, this claim is rejected for the same reasoning as claims 12, except this claim is in apparatus claim format.


Response to Arguments
Regarding Requesting for an Interview, the examiner does not have any specific comments or suggestions during or after the preparation of this Office Action (OA), hence, no interview is needed.  Should the applicant indeed needs one, the applicant can contact the examiner by phone or submit an USPTO Automated Interview Request (AIR).
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.  Examiner offers explanations and reasons in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“… 
In contrast to the independent claims, Pirskanen fails to teach or suggest “transmitting data from the enhanced MAC-e entity to a wireless transmit receive unit (WTRU) over the forward access channel, wherein the enhanced MAC-e entity in the Node-B and the enhanced MAC-es entity in the RNC operate as common entities associated with the WTRU, wherein the common entities are not associated with any other WTRU’” as recited in the amended independent claims.

The Examiner indicated that Pirskanen fails to disclose “wherein the enhanced MAC-e entity in the Node-B operates with an enhanced MAC-es entity in the RNC” (see page 8 of the Office Action). The Applicant agrees that Pirskanen is silent regarding this limitation. The Applicant disagrees that this is well known in the art.  Lohr fails to cure the deficiencies of Pirskanen.  

Lohr discloses an overall UTRAN MAC architecture that includes a MAC-e entity and a MAC-es entity (see paragraph [0018]). Lohr further discloses that one MAC-entity per Node-B and one MAC-es entity in the S-RNC are configured for each UE that uses an E-DCH (see paragraph [0018]).

The independent claims are amended to recite “transmitting data from the enhanced MAC-e entity to a wireless transmit receive unit (WTRU) over the forward access-channel, wherein the enhanced MAC-e entity in the Node-B and the enhanced MAC-es entity in the RNC operate as common entities associated with the WTRU, wherein the common entities are not associated with any other WT'RU” (emphasis added). Both Lohr and well known art fail to provide a similar teaching. This is because both are silent regarding any teaching or suggestion that the enhanced MAC-e entity in the Node-B and the enhanced MAC-es entity in the RNC are associated with one handset at a time as recited in the amended independent claims.

Accordingly, Pirskanen and Lohr, either alone or in combination, fail to teach or suggest a method implemented by a Node-B comprising “configuring an enhanced MAC-e entity and for a common enhanced dedicated channel (E-DCH) resource for a forward access channel in 

The examiner carefully reviewed the arguments, and believes the arguments are centered on the newly amended features (which was added from claim 4).  For that, the examiner respectfully disagrees.  The examiner believes the newly amended features have been properly addressed in the prior art rejections above.  The examiner suggests the applicant to review those relevant sections for detail.  For example, Lohr in at least para. 18 clearly discloses that each UE that uses an E-DCH, one MAC-e entity per Node-B and one MAC-es entity in the S-RNC are configured.  In other words, each UE (e.g. handset) that uses an E-DCH has its own MAC-e entity and MAC-es entity that are not for other UEs (e.g. one handset at a time).  Hence, Pirskanen-Lohr indeed teaches or suggests the previous features and the newly amended features as now recited in claim 1.

Regarding independent claims 6, 11, and 16, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

 all pending dependent claims of the independent claims 1, 6, 11, and 16, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465